United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      August 21, 2019

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            AMY C. BARRETT, Circuit Judge



No. 18-3392

EMMIS COMMUNICATIONS                                Appeal from the United States
CORPORATION,                                        District Court for the Southern District
    Plaintiff-Appellee,                             of Indiana, Indianapolis Division.

       v.                                           No. 1:16-cv-0089-WTL-DML

ILLINOIS NATIONAL INSURANCE                         William T. Lawrence,
COMPANY,
      Defendant-Appellant.                          Judge.


                                         ORDER

       After considering the plaintiff’s petition for panel rehearing and rehearing en
banc filed on July 16, 2019, the panel GRANTS the petition for panel rehearing,
VACATES the judgment, and WITHDRAWS the opinion it issued on July 2, 2019. The
judgment of the district court is AFFIRMED for the reasons stated in the district court’s
opinion of March 21, 2018, which is attached.

       In light of the panel’s disposition of the petition for panel rehearing, the
plaintiff’s petition for rehearing en banc is DISMISSED as moot.